DETAILED ACTION
The instant action is in response to application 1 October 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The 112 rejection has been withdrawn.
Applicant’s remarks on the merits with respect to claim 1 have been considered on the merits but are not persuasive.  First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, a judgment on obviousness that takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Applicant argues that Hong makes no mention of a HVDC system.  
Applicant’s arguments regarding the independent claims 2, 15, 20 and dependent claims 2-14, 16-19 are all based upon similar logic used in claim 1.  As such, the 103 rejection is sustained for similar reasons as stated above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (DE 102015006868A1) in view of Hong (US 2017/0163029).
As to claim 1,  Westermann discloses  a method comprising: receiving, by an apparatus, status data indicative of a present physical status of a power system; obtaining, by the apparatus, an emergency power control command (abstract ” The present invention is intended to provide a method for the detection and identification of equipment failures in an electrical network, with which occurring disturbances or equipment failures can be corrected more efficiently and new, the post-fault situation corresponding operating points can be set with little computational effort. “) triggered by a remote source (¶10 “A mixture of central and decentralized approaches is provided by the Angle Gradient Method (AGM). This is based on the combined use of information from locally installed Phasor Measurement Units (PMU) and a 
time intervals and stored there locally. At the local level of the control units, the identification of equipment failures is implemented on the basis of local measured values, so that an assignment or retrieval of the transmitted corrective measures becomes possible.”).
Westerman does not explicitly disclose and blocking, by the apparatus and in response to a determination that the emergency power control command is not consistent with the present physical status of the power system, execution of the emergency power control command by the HVDC transmission system.  
Hong discloses and blocking (abstract “A power flow analysis is performed, using the modified extended substation model, to generate a predicted voltage for each of a plurality of nodes in the substation and in the one or more directly connected neighboring substations. Each predicted voltage is compared to a corresponding allowable voltage range, and execution of the command is blocked in response to determining that one or more of the voltages is outside the corresponding allowable voltage range.” See also Fig. 3), by the apparatus and in response to a determination that the emergency power control command is not consistent with the present physical status of the power system, execution of the emergency power control command by the transmission system.

	As to claim 2, Westerman in view of Hong teaches wherein to obtain an emergency power control command triggered by a remote source comprises to obtain an emergency power control command triggered by input data received from a wide area monitoring protection and control (WAMPAC) system, a special protection scheme (SPS) system, or a remedial action scheme (RAS) system (¶10, Westerman discloses several wide area monitoring and controls which are regarded as equivalents schemes such as SCADA, PMU, AGM, and WAMs and RESPONDD).
	As to claim 3, Westerman in view of Hong teaches Westerman in view of Hong makes obvious wherein to obtain an emergency power control command comprises to obtain a command to perform a remedial action to change a power flow of the HVDC transmission system (Westerman’s abstract mentions correcting equipment failures).
	As to claim 5, Westerman in view of Hong teaches wherein receiving status data comprises receiving frequency data indicative of frequencies of frequencies of at least one rectifier station or one inverter station in the power system and phase angle data indicative of phase angles of frequencies of the rectifier station or the inverter station in the power system (Westermann, ¶10 “phasor data”), and wherein determining whether the emergency power control command is consistent with the present physical status of the power system comprises analyzing, in response to a determination that the emergency power control command is to reduce a risk of grid instability due to outages of transmission lines or generators (Westermann, ¶21/22 “The determined characteristic parameters (Δδ u and Δi i ) are compared with the results of the previously performed central calculation. This comparison and the decision making based on which failure scenario has occurred can be realized, for example, by means of a decision network. A successful local identification of the failure enables the locally stored list of measures 
	As to claim 6, Westerman in view of Hong teaches wherein analyzing the phase angle data comprises determining whether phase angle variations between the rectifier station and the inverter station satisfy a reference threshold (Westerman ¶22, Fig. 3).
	As to claim 7, Westerman in view of Hong teaches wherein determining whether the emergency control command is consistent with the physical status of the power system comprises determining, in response to a determination that the emergency power control command is to reduce a risk of cascading network outages, whether a voltage variation at a converter station alternating current (AC) bus satisfies a reference threshold (this is taught by the combination, the teaching of Hong’s verficiation would read into the inverter/rectification control as disclosed in Westerman).
	As to claim 8, Westerman in view of Hong teaches comprising determining, by the apparatus and from a model of the power system (Westerman ¶19), whether execution of the emergency power control command is feasible and wherein blocking the execution of the emergency power control command comprises blocking execution of the power control command in response to a determination that execution of the power control command is not feasible (Hong, abstract).
	As to claim 9, Westerman in view of Hong t wherein determining whether execution of the emergency power control command is feasible comprises simulating execution of the 
	As to claim 10, Westerman in view of Hong teaches determining whether execution of the emergency power control command is feasible comprises determining whether a steady state angular separation between a rectifier station and an inverter station connected by the HVDC transmission system satisfy a reference threshold.  (Westerman ¶20 “The characteristic value Δδ u is calculated from the steady state value before error entry (at t = 2 s) and the maximum value of the voltage angle max (δ u ).”)
	As to claim 11, Westerman in view of Hong teaches whether execution of the emergency power control command is feasible comprises determining whether a peak value of angular separation between areas connected by the HVDC transmission system satisfy a reference threshold (¶20).
	As to claim 12 Westerman in view of Hong teaches wherein determining whether execution of the emergency power control command is feasible comprises analyzing a response of the power system to a ground fault on an alternating current bus of an HVDC converter of the HVDC transmission system. ( Westerman ¶20  “If a failure of an AC line occurs and is connected to an inverter node, the tripping of the circuit breaker is detected directly in the course of the installed protective devices of the AC grid. In this way, such a failure can be identified directly. Since this case is considered rare, a targeted consideration of the measured values for fault identification is unavoidable.”).
	As to claim 13, Westerman in view of Hong teaches further comprising allowing execution of the command in response to a determination that the emergency power control command is consistent with the present physical status of the power system and that execution of the emergency power control command is feasible (Hong, abstract).
	As to claim 14, Westerman in view of Hong teaches wherein blocking the command further comprises activating an alarm (Westerman, ¶10 “alarm processing”).

Westerman does not disclose and block, in response to a determination that the emergency power control command is not consistent with the present physical status of the power system, execution of the emergency power control command by the HVDC transmission system.
Hong teaches and block, in response to a determination that the emergency power control command is not consistent with the present physical status of the power system, execution of the emergency power control command by the HVDC transmission system (Hong, abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Westerman to use the power system flow as disclosed in Hong to reduce the probability of blackout (¶9).  
As to claim 16, Westerman in view of Hong teaches wherein to obtain an emergency power control command triggered by a remote source comprises to obtain an emergency power control command triggered by input data received from a wide area monitoring protection and control (WAMPAC) system, a special protection scheme (SPS) system, or a remedial action scheme (RAS) system (Westerman ¶10).
As to claim 18, Westerman in view of Hong teaches wherein the circuitry is further configured to determine, from a model of the power system (Westerman ¶10), whether execution of the emergency power control command is feasible and wherein to block the 
As to claim 19, Westerman in view of Hong teaches wherein determining whether execution of the emergency power control command is feasible comprises simulating execution of the emergency power control command with a model that represents a subset of components in the power system (Hong, abstract).
As to claim 20, Westerman discloses cause a controller to: receive status data indicative of a present physical status of a power system; obtain an emergency power control command triggered by a remote source, wherein the emergency power control command is to be executed by a high voltage direct current (HVDC) transmission system of the power system; determine, as a function of the status data, whether the emergency power control command is consistent with the present physical status of the power system; 
Westerman does not disclose one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed or and block, in response to a determination that the emergency power control command is not consistent with the present physical status of the power system, execution of the emergency power control command by the HVDC transmission system.
Hong teaches one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed cause (Fig. 9 and ¶73 “The methods described above may be implemented in a computer system operatively connected to components in the electric power substation. An example control device 900 configured to carry out one or more of the disclosed methods is shown in FIG. 9”) or and block, in response to a determination that the emergency power control command is not consistent with the present physical status of the power system, execution of the emergency power control command by the HVDC transmission system (abstract).
.  

Claims 4, 17 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (DE 102015006868A1) in view of Hong (US 2017/0163029) and Liu (WO 2019/140584) .
As to claim 4, Westerman in view of Hong does not teach wherein to receive status data comprises to receive frequency data indicative of frequencies of frequencies of at least one rectifier station or one inverter station in the power system and wherein to determine whether the emergency power control command is consistent with the physical status of the power system comprises to determine, in response to a determination that the emergency power control command is to reduce a risk of one or more generators tripping due to loss of synchronism, whether a difference between the received frequencies and a system nominal frequency satisfies a reference threshold.
Liu teaches wherein to receive status data comprises to receive frequency data indicative of frequencies of at least one rectifier station or one inverter station in the power system and wherein to determine whether the emergency power control command is consistent with the physical status of the power system comprises to determine, in response to a determination that the emergency power control command is to reduce a risk of one or more generators tripping due to loss of synchronism, whether a difference between the received frequencies and a system nominal frequency satisfies a reference threshold (abstract “A FFT is performed to obtain amplitude of each harmonic. Maximum amplitude and corresponding frequency of a high frequency harmonic are detected. Judgment is made to check whether the maximum amplitude of the high frequency harmonic exceeds a threshold value. An input state 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use frequency verification as disclosed in Liu to increase system stability.  
As to claim 17, Westerman in view of Hong does not teach wherein to receive status data comprises to receive frequency data indicative of frequencies in the power system and wherein to determine whether the emergency power control command is consistent with the physical status of the power system comprises to determine, in response to a determination that the emergency power control command is to reduce a risk of one or more generators tripping due to loss of synchronism, whether a difference between the received frequencies and a system nominal frequency satisfies a reference threshold.
Liu teaches wherein to receive status data comprises to receive frequency data indicative of frequencies in the power system and wherein to determine whether the emergency power control command is consistent with the physical status of the power system comprises to determine, in response to a determination that the emergency power control command is to reduce a risk of one or more generators tripping due to loss of synchronism, whether a difference between the received frequencies and a system nominal frequency satisfies a reference threshold (abstract “A FFT is performed to obtain amplitude of each harmonic. Maximum amplitude and corresponding frequency of a high frequency harmonic are detected. Judgment is made to check whether the maximum amplitude of the high frequency harmonic exceeds a threshold value. An input state of the wave trap is changed when a system operation mode changes lead to sudden increase of a high- frequency harmonic content of the MMC-HVDC control system..”).
.  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839